Wilson, J.
The requisitions of the Code in reference to appeals in criminal, materially differ from those in regard to *498civil causes. On the part of tlie state, tbe grounds for appeal are limited to two causes. , Notices are to be served differently. No bond in appeal other tban a bail bond is required. The effect of tbe appeal is changed in some respects. And the reasons for dismissal are limited, and nowhere does it require that the notice of appeal' shall contain an assignment of errors. The Legislature evidently intended to provide all necessary regulations in appeals in criminal matters in the enactment of the Chapter XXIII of the Criminal Code; and when a party has complied with all necessary -provisions found there, we think he has a right to be heard here. In order that certainty may be obtained in tbis class of cases, under tbe authority of the statutes, this court will order as a rule, that, after the appealed case is in this court, the appellant shall, if required by respondent, make and file here an assignment of the errors relied upon, within such time as the court may indicate. The motion is denied.